Citation Nr: 0717386	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  98-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent prior to May 25, 2004, and thereafter in excess of 40 
percent, for a low back disability.

2.  Entitlement to a disability rating in excess of 10 
percent for a left knee disability.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and a private neuro-radiologist


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran had verified active duty from September 1970 to 
September 1972 and from January 1991 to May 1991.  He also 
served in the Reserves and had verified periods of active 
duty for training (ACDUTRA) from July to August 1974 and from 
July to August 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In June 2006, the veteran appeared before 
the undersigned and withdrew his appeal of entitlement to a 
compensable rating for a right index finger disability.  As 
such, the only issues before the Board are as set forth on 
the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks increased evaluations for low back and left 
knee disabilities.  He also asserts that he is unable to work 
because of his various disabilities.  The most recent VA 
examination report of record is dated in May 2005 and the 
most recent VA treatment records associated with the claims 
file are dated in November 2005.  

The veteran testified before the Board in June 2006 that he 
had undergone back surgery in February or March 2006.  He 
also stated that he had experienced additional complications 
with his low back and left knee since the last VA 
examination.  The veteran testified that his disabilities had 
increased in severity since the last medical evidence of 
record and that he continued to be unable to work as a result 
of his service-connected disabilities.

Following a complete review of the record, including the new 
medical evidence provided by a private neuro-radiologist as 
to the veteran's functionality, the Board finds that a remand 
is necessary to obtain any and all current treatment records 
dated since November 2005.  Additionally, the veteran must be 
afforded another examination pursuant to 38 C.F.R. 
§ 3.159(c)(4) to determine the nature and extent of his 
service-connected low back and left knee disabilities.  The 
Board must defer adjudication of the TDIU claim pending 
readjudication of the claims for increased ratings for low 
back and left knee disabilities.

Upon remand, the RO should ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA) notice is provided and all 
necessary development performed.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice of his 
rights and responsibilities under the VCAA 
with respect to his claims of entitlement 
to increased ratings, of entitlement to 
TDIU and of all downstream issues as per 
Dingess/Hartman.  Perform all necessary 
development.

2.  Request that the veteran identify all 
VA and non-VA health care providers who 
have treated him for his service-connected 
low back and left knee disabilities. 
Obtain all identified medical records.  In 
particular, request copies of records of 
treatment accorded the veteran at VA 
Medical Facility (VAMC) in Charleston, 
South Carolina, and any other VAMC the 
veteran may identify.  Ensure that all 
records of the identified back surgery 
performed in February or March 2006 are 
obtained and associated with the claims 
folder.

3.  After all treatment records have been 
obtained, schedule the veteran for 
examination(s) by the appropriate 
specialists in orthopedics, neurology, 
and/or muscle injury to determine the 
nature and extent of his low back and left 
knee disability.  All indicated tests and 
studies should be performed.  The entire 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should summarize the medical history, 
describe current symptoms and 
manifestations attributed to the low back 
and left knee disabilities, and provide 
diagnoses of any and all orthopedic, 
neurologic, and muscle pathology 
attributed to the service-connected low 
back and left knee disabilities.  The 
examiner(s) should specifically render an 
opinion as to the level of functional 
impairment experienced by the veteran on a 
regular basis and during periods of 
symptom exacerbation for each diagnosed 
disability.  The examiner(s) should also 
render an opinion as to whether the 
diagnosed disabilities have increased in 
severity, improved with treatment, or 
remained the same over the last ten years.  
All opinions expressed must be supported 
by complete rationale.

4.  After undertaking any other 
development deemed essential, in addition 
to that specified above, readjudicate the 
veteran's claims for increased evaluations 
for his low back disability as well as his 
left knee disability, including 
consideration of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and consideration of new 
and old regulations governing the 
evaluation of spine disabilities.  
Following readjudication of the claims for 
increased ratings, readjudicate the claim 
of entitlement to a total rating based on 
individual unemployability.  If the 
benefits sought remain denied, the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case, 
including all pertinent regulations that 
have not previously been provided.  An 
appropriate period of time should be 
allowed for response before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




